Citation Nr: 1127930	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-09 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to an increased evaluation greater than 30 percent for deviation of the tongue to the right with limitation of motion, for accrued benefits purposes.

3.  Entitlement to an initial disability evaluation greater than 20 percent for nerve damage of the jaw and neck due to a gunshot wound, for accrued benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to September 1945.  The Veteran died in March 2004, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO) and Board remand.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2004 certificate of death indicates that the Veteran died in March 2004, at the age of 82.  The certificate of death lists the immediate cause of death as leukemia.

2.  At the time of the Veteran's death, service connection was in effect for nerve damage due to a gunshot wound to the jaw and neck, residuals of a gunshot wound to the right shoulder, nerve damage due to a gunshot wound to the jaw and neck associated with residuals of a gunshot wound to the mandible with limitation of motion, residual scars of a gunshot wound to the jaw and neck, residuals of a gunshot wound to the mandible with limitation of motion, deviation of the tongue to the right with limitation of movement, tinnitus, and bilateral hearing loss.

3.  The competent evidence of record does not show that the cause of the Veteran's death was related to his active military service or to a service-connected disability.

4.  The Veteran's deviation of the tongue to the right with limitation of motion was manifested by severe incomplete paralysis of the twelfth cranial nerve.

5.  Since the initial grant of service connection, the Veteran's nerve damage of the jaw and neck due to a gunshot wound was manifested by severe incomplete paralysis of the seventh cranial nerve.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).

2.  The criteria for an increased evaluation in excess of 30 percent for deviation of the tongue to the right with limitation of motion, for the purpose of receiving accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8212 (2010).

3.  The criteria for an initial evaluation in excess of 20 percent for nerve damage of the jaw and neck due to a gunshot wound, for the purpose of receiving accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8207 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the appellant of what information or evidence is needed in order to substantiate the claim, and it must assist the appellant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, prior to an April 2011 readjudication of the claim, letters dated in November 2004, November 2009, and May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009). 

The duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In addition, two VA medical opinions have been obtained addressing the etiology of the cause of the Veteran's death.  In that regard, the Board finds the July 2010 medical opinion to be adequate in this case, as it provides sufficient explanation and rationale to support the conclusion that the cause of the Veteran's death is not related to his active duty service or to any service-connected disorder.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The appellant has not indicated that she found the opinion inadequate in any way.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Turning to the appellant's accrued benefits claims, the Board finds that letters dated in November 2004, November 2009, and May 2010 fully satisfied VA's duties to notify the claimant of information necessary to substantiate her claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; see also Prickett, 20 Vet. App. at 376 (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini, 18 Vet. App. at 120.  As for VA's duty to assist, as will be explained in greater detail below, the outcome of an accrued benefits claim hinges on the application of the law to evidence which was in the file at the time of the Veteran's death.  As no additional evidence may be added to the file in regards to these issues, no evidentiary development is necessary for the claims decided herein.


I.  Service Connection for the Cause of the Veteran's Death

The appellant contends that the cause of the Veteran's death is related to his active duty service.  In a March 2005 statement, the appellant stated that the "severity of his gunshot wounds [incurred during active duty service] caused him to have leukemia."  In a September 2005 statement, the appellant argued that the Veteran's "service connected disabilities was [sic] a factor in the cause of his death and his death should be service connected which would entitled [sic] me to DIC benefits."  In an April 2007 substantive appeal, the appellant alleged that the Veteran's "leukemia condition was indirectly due to his war disabilities . . . ."  Specifically, she noted that the "blood transfusions he had and his mouth being wired shut while in the military hospital was also a factor in him contacting [sic] leukemia."

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr, 21 Vet. App. at 307.  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  

VA death benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c).

The Veteran died in March 2004 at the age of 82.  The certificate of death reported the immediate cause of death as leukemia.  No underlying or contributing causes of death were listed.  

At the time of the Veteran's death, service connection was in effect for nerve damage due to a gunshot wound to the jaw and neck, evaluated as 20 percent disabling; residuals of a gunshot wound to the right shoulder, evaluated as 20 percent disabling; nerve damage due to a gunshot wound to the jaw and neck associated with residuals of a gunshot wound to the mandible with limitation of motion, evaluated as 20 percent disabling; scar residuals of a gunshot wound to the jaw and neck, evaluated as 10 percent disabling; residuals of a gunshot wound to the mandible with limitation of motion, evaluated as 10 percent disabling; deviation of the tongue to the right with limitation of movement, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensable.  

The Veteran's service treatment records are negative for any findings or diagnoses of leukemia or other cancer.  July 1944 treatment records reflect that the Veteran was wounded in action and received a shell wound perforating his neck and exiting in his mouth as a result of enemy action.  He also incurred a penetrating wound to the right shoulder and a fractured mandible.  In September 1944, circumferential wiring was removed, and later that month, the Veteran was given an acrylic splint to the mandible.  In November 1944, intermaxillary wires were constructed to immobilize the fragments.  A December 1944 treatment note indicates that the plan was to hold the fragments immobilized with a wire splint and wire intermaxillaries.  The wiring of his teeth was removed in March 1945.  The Veteran was separated from service in September 1945 as a result of his inservice injuries.

In February 1946, the Veteran underwent a VA examination.  The examination report is negative for any complaints of, treatment for, or diagnoses of leukemia.  Similarly, an April 1948 VA examination is silent as to any reports or indications of leukemia.  In October 2002, the Veteran underwent three VA examinations, none of which indicate any complaints, treatment, or diagnoses of leukemia.  In fact, the first indication of leukemia in the Veteran's claims file is on his March 2004 death certificate, which notes an approximate interval between onset and death of one year.

In a September 2006 VA medical opinion, the examiner reviewed the Veteran's claims file and concluded that there was "no evidence that the service connected disability contributed materially to or accelerated the process of death certified due to leukemia," noting that "[t]rauma is not a causative etiologic factor in the development of leukemia."

In a July 2010 VA medical opinion, the examiner who provided the September 2006 VA medical opinion provided an addendum with further explanation and rationale supporting the opinion.  The examiner concluded that "[i]t is not at least as likely as not that the blood transfusions that the Veteran had during service and having had his mouth wired shut during service or any other service connected conditions were factors in his development of leukemia."  The examiner explained that he was "not aware of any medical literature that confirms that a blood transfusion either causes or aggravates leukemia.  In fact, blood transfusions are often used in the treatment of leukemia.  There are no other service connected disabilities that would cause or aggravate leukemia."

After reviewing the evidence of record, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The Veteran's service treatment records are negative for a diagnosis of leukemia.  In fact, there is no evidence of the Veteran having incurred leukemia prior to 2003, which is over 58 years after the Veteran's discharge from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The Board acknowledges the appellant's argument that the Veteran's leukemia is related to the blood transfusions and having his mouth wired shut during active duty service.  However, the only medical evidence of record which addresses the etiology of the Veteran's leukemia is the VA opinion, which indicates that the Veteran's leukemia was not related to such blood transfusions or active duty service, and notes that blood transfusions are often used in the treatment of leukemia.  

Similarly, there is no competent evidence of record which indicates that any of the Veteran's service-connected disorders caused or contributed substantially or materially to the Veteran's fatal disease process.   To the contrary, the VA examiner, after reviewing the Veteran's entire claims file, opined that the Veteran's death was not caused by or a result of (or contributed substantially by or materially by) any of his service-connected disabilities.  In support of this opinion, the VA examiner noted that trauma is not a causative etiologic factor in the development of leukemia.

With regard to the appellant's assertions that the Veteran's leukemia was related to the "severity of his gunshot wounds," to his service connected disabilities, and to the "blood transfusions he had and his mouth being wired shut," the Board does not find these statements to be competent evidence of the etiology of the Veteran's leukemia, as the etiology of a complicated disease process like leukemia requires medical diagnosis based on diagnostic tests which the appellant has not performed and is not trained to perform.  See Jandreau, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a lay person is not competent to render an opinion regarding the diagnosis or etiology of a disease or injury; however, a lay witness can provide and "eye-witness" account of the visible symptoms).  While the appellant's statements are competent evidence as to observable symptomatology, the statements provided by the appellant do not report any observable symptoms.  Instead, they draw medical conclusions which the appellant is not qualified to make.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  Thus, they are not competent evidence of the etiology of the Veteran's leukemia.

The only competent medical evidence of record addressing the etiology of the Veteran's leukemia is the VA examiner's opinion which states that it is "not at least as likely as not" that the Veteran's leukemia was directly related to service, inservice blood transfusions, or any of the Veteran's service-connected disabilities.  Accordingly, as there is no competent evidence of record linking the Veteran's fatal disease process to his active military service or to any of his service-connected disabilities, service connection for the cause of the Veteran's death is not warranted.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  Accrued Benefits

At the time of his death, the Veteran had pending claims for entitlement to an increased rating greater than 30 percent for deviation of the tongue to the right with limitation of motion and entitlement to an initial rating greater than 20 percent for nerve damage of the jaw and neck due to a gunshot wound.  

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as "periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter in this section and section 5122 of this title referred to as 'accrued benefits') and due and unpaid for a period not to exceed two years."  38 U.S.C.A. § 5121 (West 2002).

Accrued benefits include those that the Veteran was entitled to at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a) (2010).  Thus, the appellant could not furnish additional evidence that could be used to substantiate her claim, and VA could not develop additional evidence that would substantiate the claims of entitlement to accrued benefits.  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  Hayes v. Brown, 4 Vet. App. 353 (1993); 38 C.F.R. § 3.1000(d)(4). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

As the Veteran's claim for entitlement to an increased rating for nerve damage of the jaw and neck due to a gunshot wound was based on the assignment of an initial rating for a disability following the initial award of service connection for this disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  With regard to the Veteran's claim for entitlement to an increased rating for deviation of the tongue to the right with limitation of motion, the level that disability at the time of the Veteran's death is of primary concern.  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Deviation of the Tongue with Limitation of Motion

By a June 1948 rating decision, the RO granted service connection for deviation of the tongue toward the right and limitation of movement, and awarded a 10 percent evaluation, effective April 14, 1948.  In June 2002, the Veteran filed a claim for an increased rating.  By a December 2002 rating decision, the RO awarded a 30 percent evaluation, effective June 27, 2002, under Diagnostic Code 8212.  In January 2003, the Veteran filed a notice of disagreement, and in April 2003, he perfected his appeal.  The Veteran passed away while his appeal was pending before the Board.

The Veteran's service-connected deviation of the tongue to the right with limitation of motion has been rated as 30 percent disabling pursuant to Diagnostic Code 8212.  Under Diagnostic Code 8212, a 10 percent disability rating is warranted for paralysis of the twelfth (hypoglossal) cranial nerve when the paralysis is incomplete and moderate.  A 30 percent disability rating is warranted when the paralysis is incomplete and severe.  A maximum disability rating of 50 percent is warranted when there is complete paralysis of the involved nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8212.  

At the time of the Veteran's death, the evidence in the claims file pertinent to his claim for an increased rating greater than 30 percent for deviation of the tongue to the right with limitation of motion consisted of an October 2002 VA examination, a January 2003 notice of disagreement, and an April 2003 substantive appeal.

In October 2002, the Veteran underwent a VA examination.  The report notes his complaints that his tongue was anesthetic and that he had markedly limited mobility of the tongue, especially on the right side of the mouth.  He noted that he had difficulty chewing food on the right side of the mouth, and that he often had to reposition the food manually with his finger in order to be able to swallow it.  He also reported chronically slurred speech due to the lack of mobility of his tongue.  Physical examination revealed the tongue to be slightly decreased in muscle mass.  The tongue protruded to the left and the Veteran could not fully deviate the tongue to the right or to the left in a significant fashion and he had very limited mobility, especially on moving the tongue to the right.  The diagnosis was post gunshot wound to the right shoulder, mandible, and tongue with resultant symptoms as described secondary to muscle damage and nerve damage in this area.

In a January 2003 notice of disagreement, the Veteran stated that his tongue was "partially cut off and [he] had problems with [his] speech and in communicating with people."  He argued that his deviation of the tongue to the right with limitation of movement "should have been 30 percent or more . . . ."  In an April 2003 substantive appeal, the Veteran stated that he was in severe pain as a result of his tongue injury, and that he was not able to talk correctly, and that saliva dribbled from his mouth all the time.  He noted that it affected his employment and social life since the day that he was injured.

The evidence of record at the time of his death demonstrates that the Veteran experienced lack of feeling with marked limitation of motion of the tongue, especially on the right side of the mouth, and a decrease in muscle mass of the tongue.  He also reported difficulty chewing food, slurred speech, and saliva dribbling from his mouth.  With respect to the relative degree of sensory manifestation and motor loss due to the Veteran's condition, the evidence indicates severe incomplete paralysis of the twelfth cranial nerve.  However, as the evidence shows that the Veteran was still able to move his tongue and does not show complete paralysis of the twelfth cranial nerve, an evaluation greater than 30 percent is not warranted under Diagnostic Code 8212.  38 C.F.R. § 4.124a, Diagnostic Code 8212.  Accordingly, the Board finds that the Veteran's disability picture does not meet the criteria required for a 50 percent evaluation for incomplete, severe paralysis of the twelfth cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  

Consideration has also been given to whether an increased rating for deviation of the tongue to the right with limitation of motion is warranted under other potentially applicable diagnostic codes pertaining to diseases of the cranial nerves.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  However, the Board finds no basis upon which to assign a higher evaluation than 30 percent to the Veteran's disability, as the Veteran's symptomatology does not indicate that any other cranial nerve was implicated by his deviation of the tongue.  Id.; see 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412 (2010).  Specifically, there is no evidence of neuritis, neuralgia, or paralysis of any of the other cranial nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412.  In addition, although the October 2002 VA examination indicates that there was muscle damage, under 38 C.F.R. § 4.73, Diagnostic Code 5325, functional impairment due to muscle injury to the facial muscles is evaluated as "seventh (facial) cranial nerve neuropathy (diagnostic code 8207), disfiguring scar (diagnostic code 7800), etc."  As the Veteran's deviation of the tongue to the right with limitation of motion is evaluated under Diagnostic Code 8212 for impairment to the cranial nerves, an increased rating greater than 30 percent is not warranted under any other diagnostic code for the muscle damage caused by the Veteran's deviation of the tongue to the right.  

The Board has considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as difficulty speaking, saliva dribbling out of his mouth, and a decrease in muscle mass of the tongue.  While those symptoms certainly contributed to the impairment caused by the Veteran's deviation of the tongue to the right with limitation of motion, they do not show complete paralysis of the twelfth cranial nerve sufficient to warrant a 50 percent evaluation or a functional loss equivalent to complete paralysis.  Mauerhan, 16 Vet. App. 436.  Thus, the Board finds that an evaluation in excess of 30 percent for the Veteran's deviation of the tongue to the right with limitation of motion, for accrued benefits purposes, is not warranted.

In making this decision, the Board considered the doctrine of reasonable doubt, but, because the preponderance of the evidence does not show evidence required for an evaluation in excess of 30 percent at any time during the appeal period, the rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56; see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria); see also Hart, 21 Vet. App. 505.

B.  Nerve Damage of the Jaw and Neck

By a December 2002 rating decision, the RO granted service connection for nerve damage of the jaw and neck due to a gunshot wound, and awarded a 20 percent evaluation, effective June 27, 2002, under Diagnostic Code 8207.  In January 2003, the Veteran filed a notice of disagreement, and in April 2003, he perfected his appeal.  The Veteran passed away while his appeal was pending before the Board.

The Veteran's service-connected nerve damage of the jaw and neck due to a gunshot wound has been rated as 20 percent disabling under Diagnostic Code 8207.  

Under Diagnostic Code 8207, a 10 percent disability rating is warranted for paralysis of the seventh (facial) cranial nerve when the paralysis is incomplete and moderate.  A 20 percent disability rating is warranted when the paralysis is incomplete and severe.  A maximum disability rating of 30 percent is warranted when there is complete paralysis of the involved nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8212.  

At the time of the Veteran's death, the evidence in the claims file pertinent to his claim for an increased rating greater than 20 percent for nerve damage of the jaw and neck due to a gunshot wound consisted of an October 2002 VA examination and an April 2003 substantive appeal.

An October 2002 VA examination report notes the Veteran's complaints of anesthesia in the cheek area extending from the eye down to the lower jaw with intermittent pain in the right jaw that extended up posteriorly to the right ear.  The Veteran reported that the pain occurred at least once a day and lasted five to six hours at a time with an intensity of 5 on a 1 to 10 scale.  Physical examination of the right jaw revealed slight drooping of the right side of the face.  There was decreased pain and temperature of significant degree extending from the right temple down to the base of the neck on the right side.  The diagnosis was post gunshot wound to the mandible with resultant symptoms as described secondary to muscle damage and nerve damage.

In an April 2003 substantive appeal, the Veteran stated that he had nerve damage which caused him problems for over 50 years.

The evidence of record at the time of his death demonstrates that the Veteran experienced pain and slight drooping of the right side of his face.  There was also decreased pain and temperature from the right temple down to the base of the neck on the right side.  The examiner concluded that there was muscle and nerve damage.  With respect to the relative degree of sensory manifestation and motor loss due to the Veteran's condition, the evidence indicates severe incomplete paralysis of the seventh cranial nerve.  While there was slight drooping of the right side of the face with decreased pain and temperature, the evidence does not indicate that the Veteran was not able to move the right side of his face; thus, there is no evidence of complete paralysis of the seventh cranial nerve, and an evaluation greater than 20 percent is not warranted under Diagnostic Code 8207.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  Accordingly, the Board finds that the Veteran's disability picture does not meet the criteria required for a 30 percent evaluation for incomplete, severe paralysis of the seventh cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  

Consideration has also been given to whether an increased rating for nerve damage of the jaw and neck is warranted under other potentially applicable diagnostic codes pertaining to diseases of the cranial nerves.  Schafrath, 1 Vet. App. 589.  However, the Board finds no basis upon which to assign a higher evaluation than 20 percent to the Veteran's disability, as the Veteran's symptomatology does not indicate that any other cranial nerve was implicated by his nerve damage of the jaw and neck.  Id.; see 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412 (2010).  Specifically, there is no evidence of neuritis, neuralgia, or paralysis of any of the other cranial nerves.  38 C.F.R. § 4.124a, Diagnostic Codes 8205-8412 (2010).  In addition, although the October 2002 VA examination indicates that there was muscle damage, under 38 C.F.R. § 4.73, Diagnostic Code 5325, functional impairment due to muscle injury to the facial muscles is evaluated as "seventh (facial) cranial nerve neuropathy (diagnostic code 8207), disfiguring scar (diagnostic code 7800), etc."  As the Veteran's nerve damage of the jaw and neck is already evaluated under Diagnostic Code 8207, an initial rating greater than 20 percent is not warranted under any other diagnostic code for the muscle damage caused by the Veteran's nerve damage of the jaw and neck.  

The Board has considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as pain and decreased temperature.  While those symptoms certainly contributed to the impairment caused by the Veteran's nerve damage of the jaw and neck, they do not show complete paralysis of the seventh cranial nerve sufficient to warrant a 30 percent evaluation or a functional loss equivalent to complete paralysis.  Mauerhan, 16 Vet. App. 436.  Thus, the Board finds that an initial evaluation in excess of 20 percent for the Veteran's nerve damage of the jaw and neck due to a gunshot wound, for accrued benefits purposes, is not warranted.

In making this decision, the Board considered the doctrine of reasonable doubt, but, because the preponderance of the evidence does not show evidence required for an evaluation in excess of 30 percent at any time during the appeal period, the rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56; see also Massey, 7 Vet. App. at 208 (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria); see also Hart, 21 Vet. App. 505.

C.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's deviation of the tongue to the right and nerve damage of the jaw and neck are not so unusual or exceptional in nature as to render the ratings for these disorders inadequate.  The criteria by which the Veteran's deviation of the tongue to the right and nerve damage of the jaw and neck are evaluated specifically contemplate the level of impairment caused by those disabilities.  Id.  As demonstrated by the evidence of record, the Veteran's deviation of the tongue to the right was manifested by incomplete severe paralysis of the twelfth cranial nerve, and the Veteran's nerve damage of the jaw and neck were manifested by incomplete severe paralysis of the seventh cranial nerve.  When comparing this with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's deviation of the tongue to the right and nerve damage of the jaw and neck are not inadequate.  Evaluations greater than those assigned are provided for certain manifestations of deviation of the tongue to the right and nerve damage of the jaw and neck, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluations are adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 30 percent for deviation of the tongue to the right or 20 percent for nerve damage of the jaw and neck at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110  (West 2002); see also Fenderson, 12 Vet. App. at 126; see also Hart, 21 Vet. App. 505.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected deviation of the tongue to the right and nerve damage of the jaw and neck, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's deviation of the tongue to the right and nerve damage of the jaw and neck varied to such an extent that ratings greater or less than those assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations). 


ORDER

Service connection for the cause of the Veteran's death is denied.

An increased evaluation greater than 30 percent for deviation of the tongue to the right with limitation of motion, for the purpose of receiving accrued benefits, is denied.

An initial evaluation greater than 20 percent for nerve damage of the jaw and neck due to a gunshot wound, for the purpose of receiving accrued benefits, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


